PER CURIAM:
This claim was submitted for a decision based upon the allegation sin the Notice of Claim and the respondent’s Answer.
The claimant seeks payment of $400.00 for burial services provided to an individual who died on March 9,1996. The respondent administers a burial services program which pays a portion of the funeral expenses for qualified individuals. The invoice for the services was not processed for payment in the proper fiscal year; therefore, the claimant has not bee paid. In its Answer, the respondent admits the validity and amount of this claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the invoice could have been paid.
In view of the foregoing, the Court makes an award in the amount of $400.00.
Award of $400.00.